FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 November 23, 2007
                             FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                     Clerk of Court
    ALLAN SHONTA MAUL;
    VERNON WHITESIDE,

                Plaintiffs-Appellants,

    v.                                                 No. 07-6009
                                                 (D.C. No. CIV-05-605-C)
    CITY OF LANGSTON; DAVID                            (W.D. Okla.)
    WEBB, individually and in his official
    capacity as Chief of Langston Police
    Force; MICHAEL BONDURANT,
    individually and in his official
    capacity as Langston Police Officer,

                Defendants-Appellees,

          and

    LOGAN COUNTY BOARD OF
    COUNTY COMMISSIONERS,

                Defendant.


                             ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and ANDERSON, Circuit Judges.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiffs Allan Shonta Maul and Vernon Whiteside appeal the district

court’s summary judgment in favor of defendants City of Langston, Police Chief

Webb, and Police Officer Bondurant (collectively, “City defendants”) on their

claims brought under 42 U.S.C. § 1983 for violating their Fourth-Amendment

rights. They also appeal the order denying their motion to reconsider. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    Background

      The parties are familiar with the facts and procedural history. Accordingly,

we provide only an abbreviated outline of the background, construing the facts in

the light most favorable to plaintiffs because they are the parties opposing

summary judgment. Plaintiffs were two of about fifteen guests at a party held at a

private residence on December 27, 1999. Six days later, one of the party

attendees, a sixteen-year-old girl, claimed plaintiffs separately had nonconsensual

sexual relations with her during the party after she had consumed alcohol.

Officer Bondurant investigated the complaint. He interviewed plaintiffs and the

party host, but did not interview any of the others present during the party.

      Officer Bondurant initiated proceedings against plaintiffs, providing two

affidavits to demonstrate probable cause. After a state assistant district attorney

reviewed the case, plaintiffs were arrested and charged with first-degree rape.

See Okla. Stat., tit. 21, §§ 1111(A); 1114(A)(2) & (3). A preliminary hearing was

held in April 2000, after which a state-court judge found probable cause to bind

                                         -2-
plaintiffs over for trial. Ultimately, a jury acquitted plaintiffs of the charges in

May 2003.

      Plaintiffs filed suit in federal court asserting various claims against

numerous defendants. In orders not included in this appeal, the district court

disposed of the claims against all defendants except the three appellees named

herein. As relevant to this case, plaintiffs pursued claims under § 1983 against

the City defendants for the constitutional torts of malicious prosecution and abuse

of process, and for violating their substantive due-process rights. 1 Plaintiffs

claimed that Officer Bondurant included a false statement and omitted

exculpatory evidence in his probable-cause affidavits, and that Chief Webb

improperly supervised Bondurant’s investigation and failed to properly train him.

Chief Webb and Officer Bondurant interposed the defense of qualified immunity.

      The district court granted summary judgment to the City defendants.

Addressing plaintiff’s malicious-prosecution and abuse-of-process claims, the

court determined that plaintiffs did not show that Officer Bondurant had included

a false statement in his affidavit, and “even if the omitted facts were considered,

the assistant district attorney had probable cause to bring charges against

Plaintiffs and, furthermore, the subsequent preliminary hearing cured prior

constitutional defects.” Aplt. App., Vol. 2, at 885. The court rejected plaintiff’s


1
      Plaintiffs conceded in the district court that they could not maintain their
remaining claims and they do not attempt to pursue those claims here.

                                           -3-
substantive-due-process claims “because the evidence could not reasonably

support the inference that either Bondurant or Webb intentionally violated or were

deliberately indifferent to Plaintiff’s rights and because the record did not reveal

conduct that would shock the judicial conscience.” Id. at 885-86. The court also

held that Bondurant and Webb were entitled to qualified immunity because

plaintiffs failed to carry their burden to show that defendants had violated a

constitutional right. Plaintiffs filed a motion to reconsider, which the district

court denied.

      Plaintiffs appeal, asserting error only in the district court’s

summary-judgment rulings on their malicious-prosecution claim and on qualified

immunity.

                                     Discussion

      We review de novo the district court’s grant of summary judgment, viewing

the record in the light most favorable to the party opposing summary judgment.

McGowan v. City of Eufala, 472 F.3d 736, 741 (10th Cir. 2006). Summary

judgment is appropriate if there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c);

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). We review the district

court’s order denying reconsideration for an abuse of discretion. Jennings v.

Rivers, 394 F.3d 850, 854 (10th Cir. 2005).




                                          -4-
      We have carefully reviewed the record on appeal, the parties’ briefs, and

the applicable law. Applying the standards set out above, we affirm the district

court’s thorough, careful, and accurate order granting summary judgment to the

City defendants for the reasons stated in its memorandum opinion and order dated

October 4, 2006. We find no abuse of discretion in the district court’s decision to

deny reconsideration of the summary-judgment order for the reasons stated in the

November 29, 2006 order denying reconsideration.

      The judgment of the district court is AFFIRMED.


                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -5-